70 F.3d 1277
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Vickie L. Edwards;  Kathleen McCaulley, Plaintiffs-Appellees,v.CITY OF SANTA BARBARA, Defendant-Appellant.
No. 95-55595.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 22, 1995.

Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
We vacate the district court's preliminary injunction and remand for reconsideration of the motion for the preliminary injunction in light of Sabelko v. The City of Phoenix, No. 94-15495, slip op. 13739 (9th Cir.  Oct. 19, 1995).


3
VACATED AND REMANDED.***



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3.  Accordingly, appellees' request for oral argument is denied


***
 The various applications for leave to file amicus briefs are denied